Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of priority document JP2018-061788 has been received.
Claim Objections
Claims 3, 5, and 7 are objected to because of the following informalities: a period is missing at the conclusion of the claim(s).  Appropriate correction is required. MPEP 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

	Claim 1 is rejected as being indefinite for claiming both an apparatus and method steps of using the apparatus. MPEP 2173.05(p)(II).
	Specifically, Claim 1 claims the apparatus/method combinations of:
	“an image-formation optical system that causes an image in each of wavelength bands to be formed” lines2-3,
	“a color-separation-prism optical system having a dichroic film that separates an optical path of light” lines 6-7,  
	“wherein the image-formation optical system causes the respective images to be formed” lines 9-10.  
	Claims 2-11 are rejected due to their dependency on Claim 1.

	Examiner recommends amending Claim 1 to describe features/structures, rather than methods, by using terms such as “configured for”, “architected to”, “constructed to”, etc., instead of action verbs, in order to overcome the 35 U.S.C. 112(b) rejections.
	For example, the referenced Claim 1 elements could be amended to:
	“an image-formation optical system configured to cause an image in each of wavelength bands to be formed”, 
	“a color-separation-prism optical system having a dichroic film constructed to separate an optical path of light”, 
	“wherein the image-formation optical system is configured to cause the respective images to be formed”.  

	Appropriate action by Applicant is required.

	Claim 2 is further rejected as being indefinite for claiming both an apparatus and method steps of using the apparatus.
	Specifically, Claim 2 claims the apparatus/method combination of:
	“the second lens group being a focus group that performs focusing depending on an object distance” lines 9-10.
	Examiner recommends amending Claim 2 to describe features/structures, rather than methods, in order to overcome the 35 U.S.C. 112(b) rejections.
	For example, the referenced Claim 2 element could be amended to:
	 “the second lens group being a focus group configured to perform focusing depending on an object distance”.

	Appropriate action by Applicant is required.

	Claim 12 is also rejected as being indefinite for claiming both an apparatus and method steps of using the apparatus.
	Specifically, Claim 12 claims the apparatus/method combinations of:
	“an image-formation optical system that causes an image in each of wavelength bands to be formed” lines 3-4, 
	“a color-separation-prism optical system having a dichroic film that separates an optical path of light to be imaged” lines 7-8, 
	“a visible light imaging device that forms an image” line 11, 
	“a fluorescence imaging device that forms an image” line 13. 
	Examiner recommends amending Claim 12 to describe features/structures, rather than methods, in order to overcome the 35 U.S.C. 112(b) rejection.
	For example, the referenced Claim 12 elements could be amended to:
	“an image-formation optical system configured to cause an image in each of wavelength bands to be formed”, 
	“a color-separation-prism optical system having a dichroic film constructed to separate an optical path of light to be imaged”, 
	“a visible light imaging device configured to form an image”, 
	“a fluorescence imaging device configured to form an image”. 

	Appropriate action by Applicant is required.

	Claim 13 is also rejected as being indefinite for claiming both an apparatus and method steps of using the apparatus.
	More specifically, Claim 13 claims the apparatus/method combinations of:
	“a rigid-scope unit that generates an image” line 2,
	“an imaging unit that…generates a captured picture image of the imaging target” lines 5-9, 
	“an image-formation optical system that causes an image…to be formed” lines 12-13, 
	“a color-separation-prism optical system having a dichroic film that separates an optical path of light” lines 15-16. 
	Examiner recommends amending Claim 13 to describe features/structures, rather than methods, in order to overcome the 35 U.S.C. 112(b) rejection.
	For example, the referenced Claim 13 elements could be amended to:
	“a rigid-scope unit configured to generate an image”,
	“an imaging unit that…is configured to generate a captured picture image of the imaging target”, 
	“an image-formation optical system configured to cause an image…to be formed”, 
	“a color-separation-prism optical system having a dichroic film constructed to separate an optical path of light”. 

	Appropriate action by Applicant is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (Japanese Publication JP-2017053890-A – “Nagae”) in view of Kashiki (Japanese Publication JP-11337819-A – “Kashiki”).

With regard to Claim 1, Nagae discloses:
	A rigid-scope optical system (2000, annotated FIG. 8 below) comprising: 
	an image-formation optical system (60, annotated FIG. 8) that causes an image in each of wavelength bands to be formed in a predetermined imaging device (111, 117, annotated FIG. 8), the wavelength bands including a fluorescence wavelength band belonging to a near-infrared light wavelength band and a visible light wavelength band (page 13, lines 34-36); and

    PNG
    media_image1.png
    197
    402
    media_image1.png
    Greyscale

 
	a color-separation-prism optical system (101, annotated FIG. 8) having a dichroic film (103, annotated FIG. 8) that separates an optical path of light to be imaged by the image-formation optical system into an optical path of the visible light wavelength band and an optical path of the fluorescence wavelength band (page 19, lines 3-6), wherein 
	the image-formation optical system causes the respective images to be formed in a fluorescence imaging device (117, annotated FIG. 8; page 21, lines 26-30) and a visible light imaging device (111, annotated FIG. 8; page 20, lines 1-5), the fluorescence imaging device and the visible light imaging device being disposed to cause an amount of misalignment between a fluorescence image formation position and a visible light image formation position caused by the image-formation optical system to correspond to a difference between an optical path length of fluorescence and an optical path length of visible light (Δ d, FIG. 1A; page 22, lines 10-17), the fluorescence and the visible light forming the respective images via the color-separation-prism optical system (page 17, lines 30-32).
	However, Nagae does not expressly disclose: 
	where a focal length of the image-formation optical system is represented by f [mm], and an air-equivalent optical path length from the image-formation optical system to an imaging device is represented by Fb [mm], the image-formation optical system has the focal length and the air-equivalent optical path length that satisfy a condition represented by the following expression (1),  
Fb/f > 0.72 	…expression (1).
	Kashiki is in the same field of optical systems as Nagae (see Kashiki, Abstract). More specifically, Kashiki teaches an image formation optical system composed of multiple lenses (Kashiki, annotated FIG. 1 below), which are analogous to the endoscope optical system 60 taught by Nagae.

    PNG
    media_image2.png
    190
    280
    media_image2.png
    Greyscale

	Therefore, Kashiki teaches an image-formation optical system (image formation optical system, annotated FIG. 1) for focusing light on a light imaging device (Kashiki, page 3, lines 17-21), where a focal length of the image-formation optical system is represented by f [mm], and an air-equivalent optical path length from the image-formation optical system to an imaging device is represented by Fb [mm], the image-formation optical system has the focal length and the air-equivalent optical path length that satisfy a condition represented by the following expression (1), Fb/f > 0.72 …expression (1) (Kashiki, Abstract, lines 18-20 “the condition 0.7f<fB<1.1f is satisfied. Where, (f) is a focal distance of a whole photographing optical system and fB is the back focus of the photographing optical system”. Note that (0.7f<fB<1) ≡ (0.7 < fB/f < 1/f), such that fB/f > 0.7.)
	  It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of the optical system having a back focus / focal distance ratio of Fb/f > 0.72  as taught by Kashiki for the image-formation optical system 60 disclosed by Nagae. A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to obtain the predictable results of an endoscope that is capable of keeping an image in focus on the imaging device. MPEP 2143 (I) B.

	With regard to Claim 10, Nagae in view of Kashiki teaches the rigid-scope optical system according to claim 1, as described above.
	Nagae further discloses:
	wherein the color-separation-prism optical system includes a color-separating prism (101, annotated FIG. 8) including the dichroic film (103, annotated FIG. 8), and 
	a bandpass filter provided between the color-separating prism and the fluorescence imaging device, the bandpass filter having an entrance surface perpendicular to an optical axis (115, FIG. 1A).

	With regard to Claim 12, Nagae discloses:
	An imaging apparatus (2000, annotated FIG. 8) comprising a rigid-scope optical system (60, annotated FIG.8), the rigid-scope optical system including 
	an image-formation optical system (601, 603, 605; annotated FIG. 8) that causes an image in each of wavelength bands to be formed in a predetermined imaging device (111, 117, annotated FIG. 8), the wavelength bands including a fluorescence wavelength band belonging to a near-infrared light wavelength band and a visible light wavelength band (page 13, lines 34-36),
	a color-separation-prism optical system (101, annotated FIG. 8) having a dichroic film (103, annotated FIG. 8) that separates an optical path of light to be imaged by the image-formation optical system into an optical 67path of the visible light wavelength band and an optical path of the fluorescence wavelength band (page 19, lines 3-6), 
	a visible light imaging device that forms an image of the visible light wavelength band (111, annotated FIG. 8; page 20, lines 1-5), and 
	a fluorescence imaging device that forms an image in the fluorescence wavelength band (117, annotated FIG. 8; page 21, lines 26-30), 
	wherein the visible light imaging device and the fluorescence imaging device are disposed to cause an optical path difference between an optical path length of an optical path for visible light and an optical path length of an optical path for fluorescence to correspond to an amount of misalignment between a fluorescence image formation position and a visible light image formation position caused by the image-formation optical system (Δ d, FIG. 1A; page 22, lines 10-17), the visible light forming an image in the visible light imaging device via the color-separation-prism optical system (page 20, lines 1-5), the fluorescence forming an image in the fluorescence imaging device via the color-separation-prism optical system (page 21, lines 26-30).
	However, Nagae does not expressly disclose: 
	where a focal length of the image-formation optical system is represented by f [mm], and an air-equivalent optical path length from the image-formation optical system to an imaging device is represented by Fb [mm], the image-formation optical system has the focal length and the air-equivalent optical path length that satisfy a condition represented by the following expression (1), 
	Fb/f > 0.72	…expression (1)

	Kashiki is in the same field of optical systems as Nagae (see Kashiki, Abstract). More specifically, Kashiki teaches an image formation optical system composed of multiple lenses (Kashiki, annotated FIG. 1 shown above), which are analogous to the endoscope optical system 60 taught by Nagae.
 	Therefore, Kashiki teaches an image-formation optical system (image formation optical system, annotated FIG. 1) for focusing light on a light imaging device (Kashiki, page 3, lines 17-21), where a focal length of the image-formation optical system is represented by f [mm], and an air-equivalent optical path length from the image-formation optical system to an imaging device is represented by Fb [mm], the image-formation optical system has the focal length and the air-equivalent optical path length that satisfy a condition represented by the following expression (1), Fb/f > 0.72 …expression (1) (Kashiki, Abstract, lines 18-19 “the condition 0.7f<fB<1.1f is satisfied. Where, (f) is a focal distance of a whole photographing optical system and fB is the back focus of the photographing optical system”. Note that 0.7f<fB<1 ≡ 0.7 < fB/f < 1/f, such that fB/f > 0.7.)
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of the optical system having a back focus / focal distance ratio of Fb/f > 0.72  as taught by Kashiki for the image-formation optical system 60 disclosed by Nagae. A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to obtain the predictable results of an endoscope that is capable of keeping an image in focus on the imaging device. MPEP 2143 (I) B.

	With regard to Claim 13, Nagae discloses:
	An endoscope unit (2000, annotated FIG.8) comprising: 
	a rigid-scope unit (60, annotated FIG. 8) that generates an image of a predetermined imaging target of a fluorescence wavelength band belonging to a near-infrared light wavelength band and 68an image of the predetermined imaging target of a visible light wavelength band (page 13, lines 34-36); 
	an imaging unit that includes a rigid-scope optical system (60, annotated FIG. 8) coupled to the rigid-scope unit (25 and 11, annotated FIG. 8), a visible light imaging device in which the image of the visible light wavelength band is formed (111, annotated FIG. 8), and a fluorescence imaging device in which the image of the fluorescence wavelength band is formed (117, annotated FIG. 8), and generates a captured picture image of the imaging target of the fluorescence wavelength band and a captured picture image of the imaging target of the visible light wavelength band (Abstract, lines 11-14), wherein 
	the rigid-scope optical system includes 
		an image-formation optical system (601, 603, 605, annotated FIG. 8) that causes an image in each of the fluorescence wavelength band and the visible light wavelength band to be formed in a predetermined imaging device (Abstract, lines 11-14) , and 
		a color-separation-prism optical system (101, annotated FIG. 8) having a dichroic film (103, annotated FIG. 8) that separates an optical path of light to be imaged by the image-formation optical system into an optical path of the visible light wavelength band and an optical path of the fluorescence wavelength band (page 19, lines 3-6), 
	the visible light imaging device and the fluorescence imaging device are disposed to cause an optical path difference between an optical path length of an optical path for visible light and an optical path length of an optical path for fluorescence to correspond to an amount of misalignment between a fluorescence image formation position and a visible light image formation position caused by the image-formation optical system (Δ d, FIG. 1A; page 22, lines 10-17), the visible light forming an image in the visible light imaging device via the color-separation-prism optical system (page 20, lines 105), the fluorescence forming an image in the fluorescence imaging device via the color-separation-prism optical system (page 21, lines 26-30).
	However, Nagae does not expressly disclose: 
	where a focal length of the image-formation optical system is represented by f [mm], and an air-equivalent optical path length from the image-formation optical 69system to an imaging device is represented by Fb [mm], the image-formation optical system has the focal length and the air-equivalent optical path length that satisfy a condition represented by the following expression (1), 
	Fb/f > 0.72	…expression (1)
	Kashiki is in the same field of optical systems as Nagae (see Kashiki, Abstract). More specifically, Kashiki teaches an image formation optical system composed of multiple lenses (Kashiki, annotated FIG. 1 shown above), which are analogous to the endoscope optical system 60 taught by Nagae.
 	Therefore, Kashiki teaches an image-formation optical system (image formation optical system, annotated FIG. 1) for focusing light on a light imaging device (Kashiki, page 3, lines 17-21), where a focal length of the image-formation optical system is represented by f [mm], and an air-equivalent optical path length from the image-formation optical system to an imaging device is represented by Fb [mm], the image-formation optical system has the focal length and the air-equivalent optical path length that satisfy a condition represented by the following expression (1), Fb/f > 0.72 …expression (1) (Kashiki, Abstract, lines 18-19 “the condition 0.7f<fB<1.1f is satisfied. Where, (f) is a focal distance of a whole photographing optical system and fB is the back focus of the photographing optical system”. Note that 0.7f<fB<1 ≡ 0.7 < fB/f < 1/f, such that fB/f > 0.7.)
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of the optical system having a back focus / focal distance ratio of Fb/f > 0.72  as taught by Kashiki for the image-formation optical system 60 disclosed by Nagae . A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to obtain the predictable results of an endoscope that is capable of keeping an image in focus on the imaging device. MPEP 2143 (I) B.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae (Japanese Publication JP-2017053890A – “Nagae”) in view of Kashiki (Japanese Publication JP-11337819-A – “Kashiki”) and Nagae (PCT Publication WO2017043000 – “Nagae-WO”).

	Nagae in view of Kashiki teaches the rigid-scope optical system according to claim 10, as described above.
	Nagae further discloses: 
	the dichroic film has a transmittance of 90% or more in a wavelength band of 780 to 880 nm, and a transmittance of 10% or less in a wavelength band of 400 to 720 nm (page 18, lines 6-7 “dichroic film 103, as shown in Figure 2, at least 90% transmittance in the 780 nm -880 nm wavelength band, and, preferably 10% or less of the wavelength 400 nm -720 nm in transmittance”).
	However, Nagae in view of Kashiki does not expressly teach:
	the bandpass filter has a transmittance of 90% or more in a wavelength band of 813 to 850 nm, and a transmittance of 10% or less in a wavelength band of 350 to 805 nm. 
	Nagae-WO is in the same field of endoscopic optical systems as Nagae. More specifically, Nagae-WO teaches a bandpass filter 115 that is equivalent to the bandpass filter 115 taught by Nagae, wherein the bandpass filter has a transmittance of 90% or more in a wavelength band of 813 to 850 nm, and a transmittance of 10% or less in a wavelength band of 350 to 805 nm (Nagae-WO, paragraph [0061] “the spectral transmittance of the bandpass filter 115 is preferably 90% or more in a wavelength band from 820 nm to 850 nm and is preferably 10% or less in a wavelength band from 400 nm to 805 nm”). See MPEP 2144.05(I) - “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” 
	  Therefore, it would have been obvious to one having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of the bandpass filter taught by Nagae-WO for the bandpass filter taught by Nagae, in order to achieve the predicable result of an endoscope having a bandpass filter with a transmittance of 90% or more in a wavelength band of 813 to 850 nm, and a transmittance of 10% or less in a wavelength band of 350 to 805 nm. This would be done for the purpose of optimizing fluorescent brightness and contrast in the endoscopic system. (See Nagae, page 20, lines 27-35.) MPEP 2143 (I) B.
Allowable Subject Matter
    Claims 2, 4, 6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), as set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.	Claims 3, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and claim objections as set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter.
	With regard to Claim 2, (upon which Claims 3-6 depend, either directly or indirectly),  Nagae in view of Kashiki teach a rigid-scope optical system having a color-separation-prism optical system and image-formation optical system, as well as an image-formation optical system having a focal length f and a back focus optical path length Fb that satisfy the expression Fb/f>0.72, as described in base Claim 1. 
	Nagaoka (JP-2004240464-A) teaches features from Claim 2 of at least a diaphragm (page 5, line 2), a first lens group having a positive refractive power, and a second lens group having a positive refractive power, the first lens group including, in order from the object side to the image side, a lens having a negative refractive power with a concave surface facing the object side, and at least one lens having a positive refractive power, the second lens group being a focus group that performs focusing depending on an object distance (Nagaoka -  FIG. 1).
	However, no combination of the identified prior art, including Nagae/Kashiki/Nagaoka, expressly teaches an optical system having a focal length (f) and an optical path length from the image-formation optical system (L) that satisfy the expression 1.4 < L/f < 1.8.

	With regard to Claim 7 (upon which Claims 8-9 depend, either directly or indirectly), Nagae in view of Kashiki teach a rigid-scope optical system having a color-separation-prism optical system and image-formation optical system, as well as an image-formation optical system having a focal length f and a back focus optical path length Fb that satisfy the expression Fb/f>0.72. However, no combination of the identified prior art, including Nagae/Kashiki, expressly teaches an image-formation optical system having a visible light focal length f(V) and a fluorescence wavelength focal length f(NIR) that satisfies the expression 0.0025 < (f(NIR) – f(V)) / f(V) < 0.0060.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Iwasawa (JP-6029159-B1) teaches an image formation optical system that satisfies the expression 0.80 < f4/f < -0.35 claimed in dependent Claim 3.
	Iwasawa (JP-6029159-B1) also teaches an image forming optical system that satisfies the expression 0.85 < R3/f, as claimed in dependent Claim 4.
	Obikane (WO-2016114080-A1) teaches an image-formation optical system that satisfies, by an overlapping range, the expression 1.0 < f2/f < 1.4, as claimed in dependent Claim 5.
	Uzawa (CN102414597-A) teaches a lens group having a negative refractive power at a subsequent stage of the second lens group, as claimed in dependent Claim 6.
	Yu (US-20160262602-A1) teaches a visible light imaging device and fluorescence imaging device, fixed positioned as claimed in dependent Claim 8.
	Khan (US-20160249811-A1) teaches a fixed positioned visible light imaging device and a separated fluorescence imaging device, as claimed in dependent Claim 9. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 7:30am - 5:00pm, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571.272.4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 3795


                                                                                                                                                                                                    /JAMES EDWARD BOICE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/17/2022